Citation Nr: 0418562	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a post-operative left 
knee injury, with traumatic arthritis, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1983 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
entitlement to an increased rating for a left knee disorder.

The Board notes that the veteran filed a notice of 
disagreement with regard to his left knee disorder and with 
regard to the issue of entitlement to service connection for 
hemorrhoids.  However, in his VA Form-9, Appeal to the Board 
of Veterans' Appeals, the veteran stated he only wished to 
appeal his claim for entitlement to an increased rating for a 
left knee disorder.  Consequently, the issue of entitlement 
to service connection for hemorrhoids is not currently before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged. See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The law also redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Board notes that the initial VCAA notification in 
December 2001 was returned to the RO as undeliverable.  
Another letter was sent in December 2003.  However, for the 
reasons specified below, the Board has determined that 
further development is necessary in order to ensure that VA 
has fully complied with its duty to assist the veteran with 
the development of his claim.

In July 2001, the veteran reported he was receiving treatment 
for his left knee disorder at the VAMC in Dallas.  While 
there is a notation stating that no data was available from 
the Dallas VAMC, this notation does not indicate which 
records were requested, or which treatment dates were 
searched.  The Board notes that a February 2000 rating 
decision regarding the veteran's left knee disorder relied on 
outpatient treatment notes from the North Texas Health Care 
System, which included VAMC Dallas, Bonham and the outpatient 
clinic at Fort Worth.  Accordingly, all treatment records 
pertinent to the veteran's left knee disorder should be 
requested from the North Texas Health Care System facilities 
for treatment beginning in February 2000 to the present.

The record indicates that the veteran was scheduled for a VA 
examination to evaluate the current severity of his left knee 
disorder in January 2003.  The record indicates that the 
veteran failed to report.  However, there is no indication of 
record that the veteran was adequately informed of his 
examination date, or of the consequences for not reporting 
for such examination.  The veteran should be scheduled for a 
new VA examination to evaluate the current level of 
disability associated with his left knee disorder.

Accordingly, the claim is REMANDED for the following:


1.  The RO should secure all outstanding 
VA treatment reports pertaining to any 
treatment for the veteran's left knee 
disorder since February 2000 from the 
North Texas Health Care System.  If no 
such records are located, this should be 
clearly documented in the claims folder.

2.  The RO should arrange for a VA 
examination in order to ascertain the 
current nature and extent of severity of 
the veteran's left knee disorder.  Any 
further indicated special studies should 
be conducted.  A copy of the claims 
folder and a separate copy of this remand 
should be made available to the examiner.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including, 
specifically, active and passive range of 
motion recorded in degrees of arc.  
Functional limitations due to symptoms of 
the left knee disability should be 
thoroughly evaluated.  Adequate notice of 
the date and time of the examination 
should be provided to the veteran, and 
documented in the claims folder.  The 
veteran should be informed of the 
consequences of failure to report for the 
examination pursuant to 38 C.F.R. 
§ 3.655.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



